UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                      No. 95-5251

TONY JONES,
Defendant-Appellant.

Appeal from the United States District Court
for the Eastern District of North Carolina, at Fayetteville.
Malcolm J. Howard, District Judge.
(CR-93-69-H)

Submitted: December 14, 1995

Decided: January 5, 1996

Before ERVIN, Chief Judge, and WIDENER and WILKINS,
Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

William R. Davis, Hope Mills, North Carolina, for Appellant. Janice
McKenzie Cole, United States Attorney, Christine Witcover Dean,
Assistant United States Attorney, Raleigh, North Carolina, for Appel-
lee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Tony Jones pled guilty without a plea agreement to conspiracy to
distribute cocaine, 21 U.S.C.A. § 846 (West Supp. 1995) (Count
One), interstate travel to commit unlawful activity, 18 U.S.C.A.
§ 1952(a)(3) (West Supp. 1995) (Count Two), and unlawful use of a
telephone, 21 U.S.C § 843(b) (1988). Prior to the scheduled trial date,
the government filed a notice of intent to seek an enhanced sentence,
21 U.S.C. § 851 (1988), based on a prior drug felony conviction.
Jones was sentenced to the mandatory minimum term of 20 years for
an offense involving more than 5 kilograms of cocaine. 21 U.S.C.A.
§ 841(b)(1)(A) (West 1981 & Supp. 1995). Jones's attorney has filed
a brief in accordance with Anders v. California , 386 U.S. 738 (1967),
raising one issue but stating that, in his view, there are no meritorious
grounds for appeal. Jones has been informed of his right to file a pro
se supplemental brief, but has not filed a brief. After a review of the
entire record, we affirm the conviction and sentence.

In August 1993, Jones passed a message to Kent Ransom, who was
confined on federal drug charges, requesting the name of his source
for cocaine in Florida. Ransom alerted authorities and then called
Jones and gave him the name of an undercover officer in Miami, Flor-
ida. Jones met with the undercover officer in Miami and negotiated
a purchase of 10 kilograms of cocaine to be delivered to him at a
motel in Lumberton, North Carolina. On the delivery day, Jones
arrived at the motel with co-defendant Robert Sampson and $100,000.
Jones and Sampson were arrested. Jones eventually pled guilty under
a second superseding indictment charging him with a cocaine con-
spiracy beginning in 1990. At the Fed. R. App. P. 11 hearing, the gov-
ernment stated that it could prove that Jones bought specific amounts
of cocaine from Ransom beginning in 1990.

Defense counsel challenges the district court's determination that
Jones was not eligible for a sentence below the statutory mandatory

                     2
minimum sentence under the safety valve provision. 18 U.S.C.A.
§ 3553(e), (f) (West Supp. 1995); United States Sentencing Commis-
sion, Guidelines Manual, § 5C1.2 (Nov. 1994). The provision permits
a sentence below the mandatory minimum if (1) the defendant has no
more than one criminal history point; (2) he did not use violence or
threats or a firearm; (3) the offense did not result in death or serious
injury; (4) the defendant did not have an aggravating role; and (5) he
has fully cooperated with the government.

Jones had two criminal history points; however, his attorney argued
at sentencing that a probationary sentence imposed in September
1981 should not be counted because it was imposed more than ten
years prior to the commencement of the instant offense. Defense
counsel asserted that the government lacked credible evidence that the
instant conspiracy began prior to 1993. After hearing testimony from
the agent who debriefed Ransom and personally questioning the
agent, the district court determined that Ransom was a credible source
of information. The court found that Jones did not qualify for a sen-
tence under § 5C1.2 because his 1981 conviction was properly
counted in his criminal history, giving him two criminal history
points, and also because he had not been truthful with the government
about his attempts to negotiate another cocaine purchase from the
undercover officer after his arrest and release on bond. We find that
the factual determinations made by the district court are not clearly
erroneous. Consequently, the district court did not err in finding that
§ 5C1.2 did not apply.

In accordance with Anders, we have examined the entire record in
this case and find no meritorious issues for appeal. This court requires
that counsel inform his client, in writing, of his right to petition the
Supreme Court of the United States for further review. If the client
requests that a petition be filed, but counsel believes that such a peti-
tion would be frivolous, then counsel may move in this court for leave
to withdraw from representation. Counsel's motion must state that a
copy thereof was served on the client.

We therefore affirm the conviction and sentence. We dispense with
oral argument because the facts and legal contentions are adequately

                     3
presented in the record and briefs, and oral argument would not aid
the decisional process.

AFFIRMED

                    4